DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 21 have been entered into the record.
Response to Amendment
The amendments to Figures 1 and 10 overcome the drawing objections from the previous office action (12/11/2020).  The drawing objections are withdrawn.
The amendments to P[0083] and P[0093] overcome some of the specification objections from the previous office action (12/11/2020).  The specification objections are withdrawn.  The pending specification objections are recited below in this office action.
The amendments claims 1 and 19 overcome the 35 U.S.C. 112(b) rejections directed to claims 1 and 19 from the previous office action (12/11/2020).  The 35 U.S.C. 112(b) rejections of claims 1 and 19 are withdrawn.
Response to Arguments
Applicant's arguments filed 3/15/2021 regarding the interpretation under 35 U.S have been fully considered but they are not persuasive. The applicant argues that the specification paragraphs P[0040] thru P[0061] describe a number of different approaches for feature extraction, which the examiner agrees.  But the claim term in question is an “extractor”, not the approaches to feature extraction.  The term extractor recites that it has structure or is a piece of equipment (“the plurality of feature vectors being extracted by a driving encounter feature extractor” claim 19).  The .  
The “extractor” is recited as, “The driving encounter feature extractor can be deep-learning approach including a trained autoencoder such as the LSTMAE, DTW-ConvAE, NED-LSTMAE, or other suitable autoencoder trained using unsupervised learning. The autoencoder can be trained  using a plurality of suitable driving encounters unified to the predetermined number of data points, as described above. The feature vector can be the middle layer h of the autoencoder as described above. The driving encounter feature extractor can also use a distanced based approach such as DTW or NED, where the current driving encounter is input and the feature vector is directly output. The process 1300 can then proceed to 1312.” (P[0095]).  The only recited structure for the claimed extractor is an autoencoder, all other descriptions are merely approaches to extraction.  Because the autoencoder is the only structure that is available for interpretation, the 112(f) interpretation of claim 19 is maintained.  The interpretation of the extractor as an approach to extraction would require the claim rejection under 35 U.S.C. 112(b) because there would be no support in the disclosure for structure of the extraction approaches.
Applicant's arguments filed 3/15/2021 regarding the 35 U.S.C. 112(b) rejections of claims 4, 9 and 20 have been fully considered but they are not persuasive.  The applicant argues that the claim term "about" is not indefinite, the examiner respectfully disagrees.  The applicant further argues that the examiner should look to the claim language read in light of the specification in order to determine the understanding of the .
Claim 4 recites, “the predetermined time is about 5 to about 20 seconds”, while P[0091] of the specification recites that the sampling time is “about 10 seconds”.  The specification and the claim are in disagreement as to the time.  A person of ordinary skill would understand that about 10 seconds would be included in the predetermined time of 5 to 20 seconds, but by reciting the predetermined time is “about 5 to about 20 seconds” the applicant is trying to expand the scope of the claims without support in the specification.  Based on the applicant’s logic regarding the “about 10 seconds” of the specification being equated to the “about 5 to about 20 seconds” of claim 4, the interpretation of claim 4 should encompass zero seconds to 30 seconds”.  If the applicant’s logic were accepted by a person of ordinary skill in the art, the low end of about 10 seconds is 5 seconds, and the high end of about 10 second is 20 seconds.  This logic carried to claim 4 would mean the low end of about 5 seconds is zero seconds and the high end of about 20 seconds is 30 seconds.  The specification recites “about 10 seconds” and a person of ordinary skill in the art would not interpret that as 0 to 30 seconds.  The “about” term in the claims is being used to broaden the scope without providing support in the specification.  
Regarding claim 9 reciting “about 50 to about 400 data points”, the specification recites the number of data points to be 100-200 samples or any number of points P[0094].  The use of the term “about” in claim 9 appears to be an attempt to broaden the scope of the claims and to leave them as indefinite.  The specification does not recite a percentage or number that defines “about”.  One person of ordinary skill in the 
Based on the above responses, the U.S.C. 112(b) rejections of claims 4, 9 and 20 are maintained.
Applicant's arguments filed 3/15/2021 regarding the 103 prior art rejections for claims 1 thru 7 and 10 thru 13 have been fully considered but they are not persuasive.  The argues that the primary reference of Fang et al do not teach the claimed "determining, based on the information received from the one or more sensors coupled to the first vehicle, a first trajectory information associated with the first vehicle and a second trajectory information associated with a second vehicle" (applicant argument page 11).  The examiner respectfully disagrees.  The applicant further argues Fang et al “discloses detecting a position and/or speed of a vehicle at one time point. For example, paragraph [0022] of Fang discloses "IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration. Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing .  
In order to map the claim limitations to the prior art (Fang et al), the definition of “trajectory information” is required from the applicant’s specification.  P[0069] of the specification states, “The trajectory information we extracted includes latitude, longitude, speed of the vehicles.” this is the position and speed of the vehicle.  Fang et al teach, the position, “GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle.  IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration.” P[0022], the position changes and orientation changes are determined by the GPS system and IMU unit.  Position and orientation changes would occur over time and are not instantaneous, that is how Fang et al predicts the trajectories of the surrounding vehicles (title).  The position changes over time equate to a speed of the vehicle, orientation equates to a heading or direction of the vehicle.
The applicant’s P[0088] of the specification further states, “The sensors can sense trajectory information associated with one or more vehicles.  The one or more sensor may be able to sense a location of a second vehicle 1240.  Each sensor may be a LiDAR sensor, a camera, or any other sensor suitable for sensing a location of a 
The applicant argues that “the claimed trajectory information inherently includes a location of a vehicle tracked across multiple time points”.  Since Fang et al predicts trajectories for the identified vehicles in the surrounding environment (abstract), the use of sensed speed, acceleration, and heading of the identified vehicles would inherently be the trajectory.  But Fang et al does not have to rely on inherency because it explicitly teaches sensing the speed, acceleration, and heading of the identified vehicles which equates to the claimed trajectory information.  Based on the above responses and the below rejections, the rejection of claim 1 is maintained.
The applicant further argues that the secondary references of Netter, Konrardy et al, Aoyama et al, Mori et al, Anerousis et al, and Xu et al do not recite the argued deficiencies of Fang et al (claimed trajectory information).  These references were not cited to reject the claimed trajectory information.  The above response regarding Fang et al applies to each of the dependent claim rejections.  Therefore, the rejections of claims 1 thru 7 and 10 thru 13 are maintained.  
Applicant's arguments filed 3/15/2021 regarding the 103 prior art rejections of claims 14 thru 20 have been fully considered but they are not persuasive.  The applicant argues that Ferguson et al do not disclose the claimed normalizing the trajectories of each pair of vehicles (argument page 15).  The examiner respectfully disagrees.  The applicant further argues that one of ordinary skill in the art would understand that normalizing a trajectory includes at least making the trajectories have the same number of data points (page 15).  The examiner respectfully disagrees with that assumption.  .
The applicant further argues that the examiner has equated likelihood values of trajectories in Ferguson et al with the claimed normalizing trajectories (pages 15 and 16A).  Normalizing is defined as returning to a normal or standard condition or state (Google dictionary).  The calculation of weight or probability of each trajectory would be determining a standard or expected condition for each trajectory.  The scope of claim 14 is to train the autonomous vehicle based on the learned features, where the learned features are the normalized trajectories of vehicles.  The objective of Ferguson et al is to learn the likely values for each vehicle trajectory, or to learn the normal behaviors (trajectories) of other vehicles.  Based on the reading of the claims as a whole (and the disclosure), and the scope of the claims, the claimed normalizing of the vehicle trajectories equates to the determination of the likelihood of traveling a trajectory.  The prior art (Ferguson et al) and the claims both learn to control a vehicle based on the learned trajectories of the nearby vehicles.  Based on the above responses and the below rejections, the rejection of claim 14 is maintained.
The applicant is directed to the art of Kindo et al (PGPub 2010/0063135 A1) as pertinent art regarding normalization of trajectories and probability of trajectories.  Kindo et al disclose a relation between the normalization of trajectories and the probability of trajectories for objects sensed by a vehicle (P[0131]).  The probability/normalization of the trajectories are used to learn the movement of the surrounding vehicles.
The applicant further argues that the secondary references of Aoyama et al, Mori et al, Anerousis et al, Cella et al, and Fang et al do not recite the argued deficiencies of Ferguson et al (claimed normalizing trajectories).  These references were not cited to reject the claimed normalizing trajectories.  The above response regarding Ferguson et al applies to each of the dependent claim rejections.  Therefore, the rejections of claims 14 thru 20 are maintained.  
Specification
The abstract of the disclosure is objected to because in lines 7 and 9, there are double 'commas' (should be only one comma in each location).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (P[0083]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "extracted by the driving encounter feature extractor" in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in claims 4, 9 and 20 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claimed "about" 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al Patent Application Publication Number 2018/0173240 A1 in view of Netter Patent Application Publication Number 2019/0018415 A1.
Regarding claim 1 Fang et al teach the claimed method in a data processing system, a data processing system 900 for performing the processes or methods 
the claimed receiving information from sensors coupled to a first vehicle, the sensor system 114 includes a GPS system 212 with a transceiver to provide information regarding the position of the autonomous vehicle, and an IMU unit 213 that may sense position and orientation changes of the autonomous vehicle based on inertial acceleration P[0022];
the claimed determining first trajectory information of the first vehicle based on the sensors, the position, position changes and orientation changes are determined by the GPS system and IMU unit P[0022], the sensed changes of the autonomous vehicle create a path or trajectory of the vehicle (equates to the claimed first trajectory information), the claimed determining a second trajectory information of a second vehicle based on information from the first vehicle sensors, “the autonomous vehicle 101 further obtains sensor data associated with the identified vehicle from one or more sensors of the autonomous vehicle 101, and determines the current location of the identified vehicle based at least in part on the sensor data” P[0032], and “When one or more nearby vehicles is/are identified and for each of the identified vehicles, the sensor system 114 (e.g., by way of the radar unit 214) may utilize radio signals to sense the 
the claimed extracting a feature vector based on the current driving encounter of the first and second trajectory information, the speed, acceleration, and heading associated with the identified vehicle are generated P[0043], and a first vehicle 801 (autonomous vehicle 101), a second vehicle 802, and a third vehicle 803 may arrive at a stop sign intersection at or approximately the same time, with the second vehicle 802 and third vehicle 803 potentially travelling in trajectories intervening with a planned trajectory of the first vehicle where the first vehicle would identify the second vehicle 802 and the third vehicle 803 and current locations of the identified vehicles P[0059], the speed, acceleration, and heading of the identified vehicles equate to the claimed feature vector;
the claimed providing the feature vector to a trained classifier with training using unsupervised learning, both vehicle independent features and vehicle dependent features are provided to machine learning models (Figures 5 and 6) and both models may use unsupervised learning rules (P[0054] and P[0056]); and
the claimed receiving a classification of the current driving encounter to facilitate the first vehicle to perform a maneuver based on the current driving encounter, “The autonomous vehicle 101 then makes a maneuver based on the predicted trajectories for the identified vehicle.” P[0029], “FIG. 8 illustrates an example of a driving scenario” where autonomous vehicle 801 (101) is controlled based on predicted trajectories of the second and third vehicles and the surrounding environment P[0059], the example 
Fang et al do not explicitly teach the claimed plurality of feature vectors corresponding to driving encounters (interpreted by the examiner as feature vectors for a plurality of driving encounters), but different example scenarios would correspond to different driving encounters with each having different feature vectors (speed, position, heading, etc.).  Netter teaches “ascertaining a current driving situation class from multiple specified driving situation classes using at least some of driving situation data” (abstract), and “a motor vehicle system which is designed to guide the motor vehicle in different driving situation classes in a fully automated manner” P[0035].  The different driving situation classes of Netter would be incorporated into the method of Fang et al as various scenarios.  Each of the driving situation classes of Netter would incorporate the sensor data from the Fang et al system related to the tracking of the other vehicles to enable control of the autonomous vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction of trajectories of a vehicle based on the context surrounding the vehicle of Fang et al with the ascertaining a current driving situation class from multiple specified driving situation classes of Netter in order to improve the quality and reliability of the control data (Netter P[0014]).
Regarding claim 2 Fang et al teach the claimed determining that the first vehicle and second vehicle are within a predetermined distance of each other to start receiving information, “the perception module 302 may perceive a surrounding environment of an autonomous vehicle (e.g., the autonomous vehicle 101) to detect or identify one or more 
Regarding claim 12 Fang et al teach the claimed feature vector and plurality of feature vectors are extracted using a distance based formula, “the perception module 302 may perceive a surrounding environment of an autonomous vehicle (e.g., the autonomous vehicle 101) to detect or identify one or more vehicles nearby or within a predetermined proximity of the autonomous vehicle.  When one or more nearby vehicles is/are identified and for each of the identified vehicles, the sensor system 114 (e.g., by way of the radar unit 214) may utilize radio signals to sense the identified vehicle and generate sensor data (e.g., speed, acceleration, heading, etc.) associated with the identified vehicle.” P[0043], and a relative position of the other vehicles are determined by the sensor system P[0036], the sensor data for each of the identified vehicles equate to the claimed feature vector and plurality of feature vectors, and though Fang et al do not explicitly recite a formula, in order to determine the proximity of the identified vehicle to the autonomous vehicle (relative position), then there would need to be a formula that would determine the information. For example, the sensor system would identify a vehicle at a location (distance and azimuth) at a specific time, then at a certain time interval, a new location of the identified vehicle is sensed.  A formula would be used by the system to determine a speed and heading of the identified vehicle (trajectory).  A distance based formula is interpreted broadly to include something as simple as distance over time equals speed.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al Patent Application Publication Number 2018/0173240 A1 and Netter Patent  as applied to claim 1 above, and further in view of Konrardy et al Patent Number 10,185,327 B1.
Regarding claim 3 Fang et al do not teach the claimed receiving information for a predetermined time, but communication for a predetermined amount of time is common and well known in the art.  Limiting the communication between vehicles to only a predetermined interval would be implemented into the system of Fang et al by stopping or limiting the sensor processing to the time interval, or limiting the communication system 112 to time intervals that the other vehicles are detected.  Konrardy et al teach the on-board computer 114 (autonomous vehicle) transmits the communication indicating a maneuver to another autonomous vehicle and an acknowledgement of the communication needs to be received within a predetermined threshold time (e.g., 10 seconds, 30 seconds, a minute, etc.) (column 42 lines 56 thru 65), the communication between the autonomous vehicles would only take place for the predetermined amount of time.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction of trajectories of a vehicle based on the context surrounding the vehicle of Fang et al and the ascertaining a current driving situation class from multiple specified driving situation classes of Netter with the predetermined time for communication of Konrardy et al in order to improve vehicle operation and advise other vehicles of potential hazards (Konrardy et al column 6 lines 57 thru 59) and to improve the effectiveness of the autonomous operation features (Konrardy et al column 18 lines 23 and 24).
Regarding claim 4 Fang et al do not teach the claimed predetermined time is between 5 and 20 seconds, but the setting of a time interval is common and well known .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al Patent Application Publication Number 2018/0173240 A1 and Netter Patent Application Publication Number 2019/0018415 A1 as applied to claim 1 above, and further in view of Aoyama et al Patent Application Publication Number 2006/0248026 A1.
Regarding claim 5 Fang et al do not teach the claimed classifier was trained used a clustering technique, but clustering techniques are common and well known in the art.  The clustering techniques would be applied to the unsupervised learning rules of Fang 
Regarding claim 6 Fang et al do not teach the claimed classifier was training using k-means clustering, but k-means clustering techniques are common and well known in the art.  The k-means clustering techniques would be applied to the unsupervised learning rules of Fang et al.  Aoyama et al teach “K-means clustering method is available as one of typical unsupervised learning vector quantization techniques.” P[0043].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction of trajectories of a vehicle based on the context surrounding the vehicle of Fang et al and the ascertaining a current driving situation class from multiple specified driving situation classes of Netter with the k-means clustering used for unsupervised learning of Aoyama et al in order to easily learn the relationship between the input data and the output data as the time series data (Aoyama et al P[0058]).
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al Patent Application Publication Number 2018/0173240 A1 and Netter Patent  as applied to claim 1 above, and further in view of Mori et al Patent Application Publication Number 2006/0184461 A1.
Regarding claim 5 Fang et al do not teach the claimed classifier was trained used a clustering technique, but clustering techniques are common and well known in the art.  The clustering techniques would be applied to the unsupervised learning rules of Fang et al.  Mori et al teach using a variety of algorithms for calculating the validity of clustering results P[0036].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction of trajectories of a vehicle based on the context surrounding the vehicle of Fang et al and the ascertaining a current driving situation class from multiple specified driving situation classes of Netter with the clustering system of Mori et al in order to provide a technique that the structure of a clustering result obtained by the self-organizing map can be visualized so that the user of a clustering display system can cluster groups of cells based on the result of the self-organizing map (Mori et al P[0058]).
Regarding claim 7 Fang et al do not teach the claimed clustering technique has a number of clusters selected in order to maximize between cluster distance and minimize within cluster distance, but clustering techniques to maximize between cluster distance and minimize within cluster distance are common and well known in the art.  The clustering techniques would be applied to the unsupervised learning rules of Fang et al.  Mori et al teach “algorithms that have been developed for calculating the validity of a clustering result perform calculations in accordance with a standard such as, e.g., one by which clusters are deemed optimum when they have a minimum distance between .
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al Patent Application Publication Number 2018/0173240 A1 and Netter Patent Application Publication Number 2019/0018415 A1 as applied to claim 1 above, and further in view of Anerousis et al Patent Application Publication Number 2019/0188319 A1.
Regarding claim 10 Fang et al do not teach the claimed feature vector and the plurality of feature vectors are extracted using an autoencoder, but the extraction of information processed through an autoencoder is common and well known in the art.  The information sensed from the identified vehicles of Fang et al (input to autoencoder) would be processed through an autoencoder to provide the speed, acceleration and heading of the identified vehicles (Fang et al) as an output of the autoencoder.  Anerousis et al teach, using a long short-term memory auto-encoder that facilitates domain and client-specific application program interface recommendations P[0063], the 
Regarding claim 11 Fang et al do not teach the claimed autoencoder is a long-short term memory autoencoder, but a long-short term memory autoencoder is common and well known in the art.  Anerousis et al teach, using a long short-term memory auto-encoder that facilitates domain and client-specific application program interface recommendations P[0063], the sensed information from Fang et al would be processed through the auto-encoder to provide the output of the position information (Anerousis et al P[0065]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction of trajectories of a vehicle based on the context surrounding the vehicle of Fang et al and the ascertaining a current driving situation class from multiple specified driving situation classes of Netter with a long short-term memory auto-encoder of Anerousis et al in order to avoid the vanishing and exploding gradient problem (Anerousis et al P[0065]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al Patent Application Publication Number 2018/0173240 A1 and Netter Patent  as applied to claims 1 and 12 above, and further in view of Xu et al Patent Application Publication Number 2017/0286781 A1.
Regarding claim 13 Fang et al do not teach the claimed distance based formula is a normalized Euclidean distance, but a normalized Euclidean distance is a common and well-known in the art.  Any number of formulas may be applied to the system of Fang et al to determine the positions using the speed, acceleration and heading received from the sensors.  Xu et al teach, analyzing the trajectories within a cluster to match trajectories using Euclidean distance algorithms P[0027].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction of trajectories of a vehicle based on the context surrounding the vehicle of Fang et al and the ascertaining a current driving situation class from multiple specified driving situation classes of Netter with a Euclidean distance algorithm for determining trajectories of Xu et al in order to improve the computational efficiency (Xu et al P[0049]).
Claims 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1 in view of Aoyama et al Patent Application Publication Number 2006/0248026 A1.
Regarding claim 14 Ferguson et al teach the claimed method of training an autonomous vehicle, vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each trajectory for the detected object based on the future trajectories and the contextual information and the classifier may be trained by data recorded by sensors which have captured information about how objects in the environment are likely to act at different locations at different times 
the claimed obtaining trajectories of a plurality of vehicles, “the perception system may track the location of vehicle 580 from location 582 (shown in FIG. 5B in dashed line) to location 584.  Accordingly the perception system may plot the path of the vehicle 580 between the points of location 582 and location 584 to determine a past trajectory 586 for vehicle 580.  The direction of trajectory 586 or heading of vehicle 580 is indicated by the arrow of trajectory 586.  The speed of vehicle 580 may be determined by taking the change in location over the brief period of time.” (column 9 line 66 thru column 10 line 8), and “the perception system may also track the location of the bicyclist 570 from the location 572 (shown in FIG. 5B in dashed line) to location 574.  The perception system may plot the path of the bicyclist 570 between the points of location 572 and location 574 to determine a past trajectory 576 for the bicyclist 570.  The direction of trajectory 576 or heading of the bicyclist 570 may be indicated by the arrow of trajectory 576.  Further, the speed of the bicyclist 570 may be determined by determining the change in distance over the change in time.” (column 10 lines 9 thru 18), the vehicle 580 and the bicycle of Figure 5B equate to the claimed plurality of vehicles;
the claimed identifying each pair of vehicle from the plurality of vehicle with an between vehicle distance that is less than a threshold, the vehicle's computer may react to all the trajectories in planning a route for the vehicle, all of the potential trajectories are analyzed to include points along each of the trajectories, if points from different 

the claimed normalizing the trajectories of each pair of vehicles, “After determining one or more future trajectories for each of the possible actions in the set of possible actions, the one or more computing devices may calculate a weight or probability (e.g., likelihood value) of each future trajectory based upon the contextual information.  As an example, vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each trajectory for the detected object based on the future trajectories and the contextual information.” (column 13 lines 22 thru 30), the weighting of the possible trajectories based on the contextual information equates to the claimed normalizing trajectories;
the claimed learning features of each normalized trajectory, “the classifier may output a value indicating the likelihood value for each of the potential future trajectories.  The classifier may be trained on data recorded by sensors which have captured information about how objects in the environment are likely to act at different locations at different times.  In some examples, the classifier may learn from processing data about different objects in a variety of different settings.  The one or more computing devices may regularly (i.e., multiple times a second) update the weights or probabilities associated with each of the future trajectories up until the tracked object commits to one of the predicted trajectories (e.g., running a red light or making a turn).” (column 13 lines 30 thru 42);

Ferguson et al do not explicitly teach the claimed clustering each trajectory based on the learned features, but clustering techniques are common and well known in the art.  The clustering techniques would be applied to the machine learning classifying of data of Ferguson et al.  Aoyama et al teach “The time series pattern storage network stores time series patterns of the same number as the number of nodes of the time series pattern storage network.  The time series pattern storage network can thus classify (cluster) the time series data in classes (clusters) of the same number as the number of nodes held by the time series pattern storage network.” P[0414].  The clustering into classes of Aoyama et al would be applied to the classifying of the trajectories of Ferguson et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction of trajectories of a vehicle based on the contextual information of Ferguson et al with the clustering time series data of Aoyama et al in order to easily learn the relationship between the input data and the output data as the time series data (Aoyama et al P[0058]).
Regarding claim 15 Ferguson et al do not teach the claimed clustering comprises k-means clustering, but k-means clustering techniques are common and well known in the art.  The k-means clustering techniques would be applied to the machine learning classifying of data of Ferguson et al.  Aoyama et al teach “K-means clustering method is 
Regarding claim 20 Ferguson et al do not explicitly teach the claimed threshold is about 100 meters, but a threshold may be set to any distance based on an inventor’s preference.  The 100 meters is an arbitrary number that may be set to any value and still function as claimed.  For example, if the threshold were 50 meters or 150 meters, then the claim limitations would still be performed as claimed.  The setting of a threshold at a particular value is common and well known in the art.
Claims 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1 in view of Mori et al Patent Application Publication Number 2006/0184461 A1.
Regarding claim 14 Ferguson et al teach the claimed method of training an autonomous vehicle, vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each trajectory for the detected object based on the future trajectories and the contextual information and the classifier may be trained by data recorded by sensors which have captured information about how objects in the environment are likely to act at different locations at different times 
the claimed obtaining trajectories of a plurality of vehicles, “the perception system may track the location of vehicle 580 from location 582 (shown in FIG. 5B in dashed line) to location 584.  Accordingly the perception system may plot the path of the vehicle 580 between the points of location 582 and location 584 to determine a past trajectory 586 for vehicle 580.  The direction of trajectory 586 or heading of vehicle 580 is indicated by the arrow of trajectory 586.  The speed of vehicle 580 may be determined by taking the change in location over the brief period of time.” (column 9 line 66 thru column 10 line 8), and “the perception system may also track the location of the bicyclist 570 from the location 572 (shown in FIG. 5B in dashed line) to location 574.  The perception system may plot the path of the bicyclist 570 between the points of location 572 and location 574 to determine a past trajectory 576 for the bicyclist 570.  The direction of trajectory 576 or heading of the bicyclist 570 may be indicated by the arrow of trajectory 576.  Further, the speed of the bicyclist 570 may be determined by determining the change in distance over the change in time.” (column 10 lines 9 thru 18), the vehicle 580 and the bicycle of Figure 5B equate to the claimed plurality of vehicles;
the claimed identifying each pair of vehicle from the plurality of vehicle with an between vehicle distance that is less than a threshold, the vehicle's computer may react to all the trajectories in planning a route for the vehicle, all of the potential trajectories are analyzed to include points along each of the trajectories, if points from different 

the claimed normalizing the trajectories of each pair of vehicles, “After determining one or more future trajectories for each of the possible actions in the set of possible actions, the one or more computing devices may calculate a weight or probability (e.g., likelihood value) of each future trajectory based upon the contextual information.  As an example, vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each trajectory for the detected object based on the future trajectories and the contextual information.” (column 13 lines 22 thru 30), the weighting of the possible trajectories based on the contextual information equates to the claimed normalizing trajectories;
the claimed learning features of each normalized trajectory, “the classifier may output a value indicating the likelihood value for each of the potential future trajectories.  The classifier may be trained on data recorded by sensors which have captured information about how objects in the environment are likely to act at different locations at different times.  In some examples, the classifier may learn from processing data about different objects in a variety of different settings.  The one or more computing devices may regularly (i.e., multiple times a second) update the weights or probabilities associated with each of the future trajectories up until the tracked object commits to one of the predicted trajectories (e.g., running a red light or making a turn).” (column 13 lines 30 thru 42);

Ferguson et al do not explicitly teach the claimed clustering each trajectory based on the learned features, but clustering techniques are common and well known in the art.  The clustering techniques would be applied to the machine learning classifying of data of Ferguson et al, and the data includes the vehicle trajectories.  Mori et al teach using a variety of algorithms for calculating the validity of clustering results P[0036].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction of trajectories of a vehicle based on the contextual information of Ferguson et al with the clustering system of Mori et al in order to provide a technique that the structure of a clustering result obtained by the self-organizing map can be visualized so that the user of a clustering display system can cluster groups of cells based on the result of the self-organizing map (Mori et al P[0058]).
Regarding claim 16 Ferguson et al do not teach the claimed clustering each trajectory into a plurality of clusters comprising a number of clusters selected in order to maximize between cluster distance and minimize within cluster distance, but clustering techniques to maximize between cluster distance and minimize within cluster distance are common and well known in the art.  The clustering techniques would be applied to the machine learning classifying of data of Ferguson et al, and the data includes the vehicle trajectories.  Mori et al teach “algorithms that have been developed for 
Regarding claim 20 Ferguson et al do not explicitly teach the claimed threshold is about 100 meters, but a threshold may be set to any distance based on an inventor’s preference.  The 100 meters is an arbitrary number that may be set to any value and still function as claimed.  For example, if the threshold were 50 meters or 150 meters, then the claim limitations would still be performed as claimed.  The setting of a threshold at a particular value is common and well known in the art.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1 and Aoyama et al Patent Application Publication Number 2006/0248026 A1 as applied to claim 14 above, and further in view of Anerousis et al Patent Application Publication Number 2019/0188319 A1.
Regarding claim 17 Ferguson et al do not teach the claimed learning features of each normalized trajectory using an autoencoder being a long-short term memory autoencoder, but a long-short term memory autoencoder is common and well known in the art.  Anerousis et al teach, using a long short-term memory auto-encoder that facilitates domain and client-specific application program interface recommendations P[0063], the sensed information from Ferguson et al would be processed through the auto-encoder to provide the output of the position information (Anerousis et al P[0065]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction of trajectories of a vehicle based on the contextual information of Ferguson et al and the clustering time series data of Aoyama et al with a long short-term memory auto-encoder of Anerousis et al in order to avoid the vanishing and exploding gradient problem (Anerousis et al P[0065]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1, Aoyama et al Patent Application Publication Number 2006/0248026 A1 and Anerousis et al Patent Application Publication Number 2019/0188319 A1 as applied to claim 17 above, and further in view of Cella et al Patent Application Publication Number 2018/0284735 A1.
Regarding claim 18 Ferguson et al do not teach the claimed learning includes extracting features from a hidden layer of the autoencoder, but hidden layers are common and well known in the art and as part of an autoencoder.  Cella et al teach, “methods and systems described herein that involve an expert system or self-organization capability may use an autoencoder, autoassociator or Diabolo neural .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1 and Aoyama et al Patent Application Publication Number 2006/0248026 A1 as applied to claim 14 above, and further in view of Fang et al Patent Application Publication Number 2018/0173240 A1 and Anerousis et al Patent Application Publication Number 2019/0188319 A1.
Regarding claim 19 Ferguson et al do not teach the claimed learning includes unsupervised learning based on a plurality of vectors corresponding to driving encounters extracted from a driving encounter feature extractor.  Aoyama et al teach the claimed unsupervised learning, learning techniques may include unsupervised learning P[0032].  Unsupervised learning is common and well known in the art.  Fang et al teach the claimed unsupervised learning based on a plurality of vectors corresponding to driving encounters, the speed, acceleration, and heading associated with the identified vehicle are generated P[0043], the speed, acceleration, and heading .
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or if the claim limitations were moved into 
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 has been indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.